On July 10, 1934, this court handed down an opinion relating to a companion order in this rate-making proceeding. Lone Star Gas Co. v. Corp. Com., 170 Okla. 292, 39 P.2d 547. At that time I filed a dissenting opinion in which I pointed out the fatal defect of said proceeding in the jurisdiction of the commission to make a valid rate order. It would serve no useful purpose to reiterate the matters discussed therein.
However, the power of the Corporation Commission to fix the rates of public utilities is found in the applicable provisions of the Constitution and statutes enacted pursuant thereto. By section 22 of article 9 of the Constitution it is provided that the Corporation Commission shall take evidence and shall make a finding of facts predicated thereon, which finding of facts must justify the legislative order fixing the rates so made. This finding, as declared by the Constitution, is to be taken by this court as "prima facie just, reasonable and correct." At the time of the previous order no such finding of facts had been made as to the. Community Natural Gas Company. At the time of the making of the order on appeal here, the Corporation Commission made no such finding of facts, nor had it theretofore made any such finding of facts as to the Community Natural Gas Company, the company affected by the order. In the absence of such finding of facts, the Corporation Commission was wholly without authority or jurisdiction, legislatively, to fix such rate, and to sustain such order of the Corporation Commission would be clearly and manifestly erroneous.
We have many times said that the Corporation Commission must act strictly in conformity to the provisions of the Constitution, and unless it does so its action is clearly erroneous. No power exists in this court to waive such constitutional requirement. The people have a right to expect the Corporation Commission to so act, and it is most unfortunate that relief to the people can be delayed or thwarted by a failure to follow the plain, simple, mandatory requirements of the Constitution.
I concur in the conclusion of the majority opinion, but dissent as to much of the reasoning contained in said opinion.